Citation Nr: 0839804	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the cervical spine, characterized as 
cervical spine strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Father


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service in the U.S. Army from April 
2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran provided testimony at an April 2008 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service 
connection for a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the June 2003 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence preponderates 
against a finding that the veteran's psychiatric disorder, to 
include PTSD, is due to any incident or event in military 
service, nor was a psychosis manifested within one year after 
separation from service.

4.  Throughout the rating period on appeal, the veteran's 
cervical spine disability has been manifested by daily pain 
that is tolerated by prescription pain medication, and pain 
at the ends of range of motion testing; objectively, forward 
flexion was predominantly 45 degrees and combined range of 
cervical motion was greater than 170 degrees.  There was no 
additional functional limitation demonstrated due to pain.     


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the June 2003 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

3.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by service, nor may a psychosis be presumed 
to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 - 5243, 5003, 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  The letter included a description of what evidence was 
lacking in the previously denied psychiatric disorder claim 
and what facts needed to be shown by the new and material 
evidence.  With regard to the cervical spine claim, the 
veteran was informed that he should submit any evidence or 
statements from friends or relatives describing how his 
condition has worsened.  Additionally, the letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain any supportive evidence pertinent to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  Subsequently, a 
March 2006 letter described how VA calculates disability 
ratings and effective dates.  This letter also asked that the 
veteran fill out a questionnaire specific to PTSD, describing 
the alleged personal assault.  

With regard to the veteran's psychiatric disorder claim, the 
Board finds that the contents of the May 2005 and March 2006 
letters satisfied the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess and Kent.  In addition, the September 2005 and 
December 2006 rating decisions, September 2007 SOC, and March 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided him with additional 60-day periods to 
submit more evidence.    

With regard to the veteran's cervical spine claim, it is 
acknowledged that the VCAA letter sent to the veteran in May 
2005 does not appear to fully satisfy the requirements of 
Vasquez-Flores, in that it did not specify that the evidence 
should show how the disability affected the veteran's 
employment or daily life, nor did it provide the veteran with 
the criteria for the relevant rating categories.  Therefore, 
to this extent, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
satisfied solely by various post-decisional communications.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, 444 F.3d at 1333 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  Moreover, where there is an uncured timing 
defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate 
in the processing of the claim can prevent any such defect 
from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett, 20 Vet. App. at 376 
(2006).

In this case, the September 2005 rating decision, August 2006 
SOC, and January and March 2008 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Moreover, 
the August 2006 SOC and January 2008 SSOC provided the rating 
schedules used to evaluate the veteran's cervical spine 
disability; the schedules reflect the specific symptoms and 
effects on daily life that must be shown to warrant a higher 
evaluation.  Further, the veteran's testimony at the April 
2008 hearing before this Board describing how his cervical 
spine disability affects his daily activities shows that he 
is aware of the requirement that the evidence show effects on 
daily living.  Thus, the Board finds that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess and Vasquez-Flores have been 
satisfied.

It appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In April 2001, the veteran raised a claim of entitlement to 
service connection for residuals of a personal assault that 
occurred during active service, including a psychiatric 
disorder.  This claim was denied in a June 2003 rating 
decision.  The veteran did not file a timely appeal.  
Consequently, the June 2003 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In April 2005, the veteran filed a request to reopen his 
claim for service connection for a psychiatric disorder, to 
include PTSD.  The claim was denied in a September 2005 
rating action that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the psychiatric disorder 
claim on the merits in its December 2006 rating action, 
September 2007 SOC and March 2008 SSOC.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final June 
2003 rating action denying the veteran's claim of entitlement 
to service connection for a psychiatric disorder included 
service treatment records (STRs) and VA examinations from 
January and February 2003.       

The STRs confirmed the veteran's assertion that a personal 
assault occurring during service resulted in a head injury.  
However, there was no diagnosis or record of treatment for a 
psychiatric disorder during service.  Additionally, the 
January 2003 VA examiner diagnosed rule out ADHD (attention 
deficit/hyperactivity disorder) and rule out antisocial or 
borderline personality disorder.  Further, the February 2003 
VA examiner concluded there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
psychiatric disorder.   

Based on the above evidence, the claim was denied.  
Specifically, the RO in June 2003 determined that there was 
no definitive diagnosis of a psychiatric disorder, and the 
potential diagnoses of ADHD and personality disorder were 
congenital or developmental disorders and not related to 
military service.  

Evidence added to the record since the time of the last final 
denial in June 2003 includes outpatient records from the 
Denver and Puget Sound VA Medical Centers (VAMC), VA 
examinations from October 2006 and July 2007, and testimony 
from the veteran and his father at an April 2008 Board 
hearing.  The VAMC records contain definitive psychiatric 
diagnoses as well as psychiatric treatment notes.  
Additionally, letters and verbal testimony from the veteran's 
father support the veteran's assertion that he had no mental 
health problems prior to active military service.       

The evidence added to the record since the previous June 2003 
denial constitutes new and material evidence.  It addresses 
the existence of a disability, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing 
a definitive diagnosis of a psychiatric disorder.  Finally, 
it does raise a reasonable possibility of substantiating the 
psychiatric disorder claim.  Therefore, the Board finds that 
the criteria under 38 C.F.R. § 3.156(a) have been satisfied, 
and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the December 2006 rating action, 
September 2007 SOC and March 2008 SSOC that are part of the 
pending appeal, the Board may proceed with appellate review 
at this time without prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection Claim on the Merits

Having determined above that new and material evidence has 
been presented and the claim is reopened, the Board will now 
consider the underlying service connection claim.  

In the present case, the veteran contends that he has a 
psychiatric disorder, to include PTSD, as a result of a 
personal assault that occurred during active military 
service.      

A.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The veteran contends that he has a current psychiatric 
disorder, including PTSD, that was caused by a personal 
assault that occurred during active military service.  
Specifically, in his April 2006 Statement in Support of Claim 
for PTSD, the veteran states that another soldier assaulted 
and robbed him, and was ultimately convicted of this crime.  
According to the veteran, the soldier admitted to hitting the 
veteran over the head and taking his wallet to withdraw cash 
from the ATM in court.  Service connection was granted for a 
skull fracture resulting in chronic headaches, tinnitus and a 
cervical spine strain in the June 2003 rating decision.  In 
sum, the veteran experienced a personal assault in service.

The Board has first considered whether the veteran has a 
diagnosis of PTSD that is related to active service.  In that 
regard, the Board finds that there is no current diagnosis of 
PTSD.  In November 2006, a social worker at the Denver VAMC 
stated that the veteran's symptoms fit with a diagnosis of 
PTSD.  However, the social worker is not a licensed 
psychiatrist or psychologist so as to be competent to render 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
Indeed, the veteran was treated by several psychiatrists at 
the VAMC subsequent to the November 2006 date, none of whom 
diagnosed PTSD.  Thus, the Board finds that there is no 
competent medical evidence of a current disability with 
regard to the veteran's PTSD claim.  As such, that claim must 
fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
 
Next, the Board considers whether the veteran currently has 
any other psychiatric disability which is related to military 
service.  

As previously mentioned, the veteran's STRs confirm that a 
personal assault occurred during service.  Specifically, the 
STRs show that the veteran was hospitalized at a University 
of North Carolina Hospital from November 5, 2000 to November 
9, 2000.  The final discharge note states that the veteran 
was diagnosed with a right temporal bone fracture with 
significant blood loss, a cerebrospinal fluid leak, and 
otorrhea, as well as mild hearing loss in the right ear 
resulting from the head injury.  A note from the hospital's 
physical therapy department states that the veteran was 
struck in the back of the head and kicked in the jaw, and 
that he woke up the next morning with blood on his pillow.  
His mental status was described as appropriate but angry.  A 
physical therapy note from several days later notes a 
complaint of depression and contains a statement that the 
veteran "has deeper issues" and would benefit from 
counseling.  A November 6, 2000 Speech Pathology report notes 
that the veteran's cognitive functioning was normal.  

There are several other records that mention the veteran's 
mental state following the November 2000 personal trauma.  A 
November 2000 Screening Note of Acute Medical Care states 
that the veteran complained of difficulty concentrating.  In 
December 2000, the veteran complained of forgetfulness.  
Finally, a January 2001 Chronological Record of Medical Care 
indicates that the veteran was being followed by Behavioral 
Sciences.  The examiner noted no manic symptoms, and that the 
veteran denied suicidal and homicidal ideations as well as 
flight of ideas.  The diagnosis was a post-traumatic 
headache, and Elavil, a drug for depression, was prescribed.  
However, there was no mental health diagnosis.     

A personal trauma did occur during military service.  
However, although the STRs do contain some cognitive symptoms 
such as memory loss and indication that the veteran received 
at least some mental health treatment following the personal 
assault, there are no mental health diagnoses contained in 
the STRs.    

Next, with regard to the presumptive service connection 
provisions in the law for chronic diseases, the evidentiary 
record herein is negative for any manifestation of any type 
of psychosis within the veteran's first post-service year.  
Thus, because the evidence fails to establish any 
manifestations of a psychosis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease are clearly not satisfied.  

Indeed, following service, a January 2006 VA primary care 
note indicates mood disorder, depression, bipolar disorder, 
dyslexia and attention deficit disorder in the problem list.  
However, the first diagnosis of a psychiatric disorder is 
contained in a March 2006 mental health discharge summary, 
wherein it is noted that the veteran was seen for mental 
health services a few times from September to December 2005.  
He presented with pressured speech and appeared to be 
overwhelmed and somewhat manic.  He was diagnosed with 
alcohol abuse, panic disorder with agoraphobia, and mood 
disorder.  Thus, the first diagnosis of a psychiatric 
disorder was made almost 5 years after separation from 
service and was based on treatment and symptoms reported 
approximately 4 and 1/2 years after service.  In this vein, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).          

Subsequent medical records show treatment for variously 
diagnosed psychiatric disorders.  While the veteran's 
psychiatric disorder was diagnosed differently by various 
physicians and at various clinics, the Board finds that the 
veteran has a current psychiatric disability.  However, the 
weight of the evidence does not show that a nexus exists 
between active service and the veteran's current psychiatric 
disability, as will be discussed.

There are no competent medical opinions relating the 
veteran's current psychiatric disorder to military service.  
Indeed, the only opinions regarding a nexus between the 
current disability and active service are negative.  

In October 2006, the veteran was afforded a VA examination.  
He reported a variety of symptoms, including paranoia, 
difficulty sleeping, and anxiety.  The veteran also provided 
a verbal history of his childhood and family life.  Based on 
a review of the veteran's claims file and the history 
provided by the veteran, the examiner diagnosed mixed bipolar 
disorder with paranoia, panic disorder without agoraphobia 
and alcohol and cannabis abuse.  The examiner opined that he 
could not differentiate the veteran's borderline personality 
disorder and bipolar mixed disorder with dysregulation of his 
mood, emotional expressions, and impulsivity.  Further, the 
examiner stated that the veteran's mental health problems 
appeared to have existed since childhood due to a combination 
of childhood trauma and genetic factors.  It was less likely 
than not that the veteran's current psychiatric disorders 
were caused or aggravated by military service.  The examiner 
based this opinion on the indication that the mental health 
symptoms pre-existed military service, that the symptoms had 
not lessened but rather intensified in the last several 
years, and the veteran's use of alcohol and marijuana, which 
could have had a destabilizing effect on the veteran's 
attempts to cope with life.  

Next, the same VA examiner provided an addendum opinion in 
July 2007 after reviewing the updated treatment records.  He 
diagnosed bipolar disorder with paranoia, panic disorder, 
alcohol and cannabis abuse, and severe borderline personality 
disorder with some antisocial traits.  Reiterating his 
previous opinion that these disorders were not related to 
military service, the examiner also stated that these 
disorders were not secondary to or aggravated by the 
veteran's service-connected head injury.  Rather, the 
veteran's mental health disability had been a life-long 
problem, and there was no indication that the veteran's 
coping skills deteriorated since the November 2000 personal 
trauma.  Indeed, the veteran demonstrated mental health 
symptoms in the 6 months prior to his November 2000 assault, 
as well as the 2 years following separation from service 
before seeking VA benefits.  Further, there were a number of 
intervening events since the November 2000 assault that had 
caused the veteran anxiety, such as 3 motor vehicle accidents 
resulting in increased physical disability and 2 documented 
fights with girlfriends.

The Board notes that, during the April 2008 hearing before 
this Board, the veteran stated that a doctor in Seattle told 
him that his mental health problems were related to military 
service.  However, the records from the veteran's treatment 
at the Seattle VAMC have been reviewed and do not contain any 
such opinion.  Further, the veteran has not identified any 
additional treatment providers in Seattle.  Therefore, the 
Board gives the veteran's assertion that a nexus exists less 
probative weight than the opinions of the VA examiners.  
"Hearsay" evidence of what a physician told the veteran is 
not competent evidence.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

Additionally, the veteran and his father testified at the 
April 2008 hearing before the Board that the veteran's 
childhood was not traumatic as recorded by the October 2006 
VA examiner.  However, since the history provided by the 
veteran in October 2006 was provided contemporaneously with 
the examination and without the knowledge of what the VA 
examiner's opinion would be, the Board finds the history as 
recorded in the October 2006 VA examination report to be more 
credible than the more current testimony regarding the 
veteran's childhood history.  Additionally, the VA examiner 
did not base his opinion solely on the veteran's childhood 
history.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current symptoms of anxiety, sleep 
disturbance, and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran states that his psychiatric 
disability is related to a personal assault that occurred 
while in active service.  In his April 2006 Statement in 
Support of Claim for Service Connection For PTSD, the veteran 
asserts that he has had symptoms of anxiety and sleep loss 
since the November 2000 personal assault.  Even if his 
statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints or treatment for about 4 and 1/2 years following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through 
competent medical evidence or through the veteran's 
statements.   

The Board recognizes the sincerity of the veteran's belief 
that he has disabilities at this time which were caused by a 
personal assault in service.  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case, the service 
treatment records show no diagnosis of a psychiatric 
disorder, and the first diagnosis of a psychiatric disorder 
was made about 4 and 1/2 years after separation from service.  
Moreover, there are no competent medical opinions 
contradicting that of the October 2006 and July 2007 VA 
examiner. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied. 

IV.  Increased Rating Claim

Next, the Board will consider whether the veteran is entitled 
to an evaluation greater than 10 percent for his service-
connected cervical spine disability.  

A.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the rating system and Diagnostic Codes 
regarding diseases and injuries of the spine were changed 
effective September 26, 2003, prior to the filing of the 
veteran's request for an increased rating.  The present 
appeal is therefore governed by the current General Rating 
Formula for Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The new rating criteria also include the following 
provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome (IVDS)), a 60 percent disability rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.   
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.

Pursuant to Diagnostic Code 5010, traumatic arthritis is to 
be rated as analogous to degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




B.  Facts and Analysis

Service connection for a cervical spine disability, 
characterized as a strain, was granted in June 2003.  A ten 
percent disability rating was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5290, effective from March 28, 2001.      

The veteran filed a claim in April 2005 contending that he is 
entitled to a higher rating based on the current level of his 
cervical spine disability.  As previously mentioned, the 
Diagnostic Codes pertaining to diseases and injuries of the 
spine have changed since the initial June 2003 rating 
decision.  Thus, the veteran's disability was re-
characterized as a cervical spine strain with degenerative 
joint disease and rated under Diagnostic Code 5010 in the 
September 2005 action.

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal.

The veteran was afforded a VA examination in June 2005.  The 
veteran complained of neck pain since he was assaulted in 
November 2000 during active service.  Currently, the veteran 
stated his pain was daily at a level of 7 or 8 out of 10.  X-
rays from April 2005 were reviewed and confirmed degenerative 
joint disease.  The veteran reported that he felt like his 
eyes shook when he looked above his head, that he had 
difficulty looking over his shoulder when driving, and that 
he had vertigo on lateral gaze.  On physical examination, 
forward flexion and extension were 45 degrees, as was lateral 
flexion bilaterally.  Rotation was 80 degrees bilaterally.  
The examiner noted that the veteran was able to perform these 
motions repeatedly.  There was no cervical tenderness to 
palpation.  The examiner assessed degenerative joint disease 
of the cervical spine.  

VA outpatient records reflect the veteran treated with pain 
medication, injections, and yoga in late 2005 and early 2006.  
An August 2006 note indicates he was involved in a car 
accident after which he was treated for a cervical sprain and 
concussion.  

During a September 2006 outpatient assessment, the examiner 
told the veteran that she did not want the veteran to 
continue on prescription narcotics to address his chronic 
neck pain, expressing the need to find the source of the 
problem.  The cervical films were described as "not 
impressive," and the examiner stated an MRI might be 
necessary to rule out "real problems."  On physical 
examination, the veteran had strength in his neck and was 
very mobile.  However, when the examiner told him this, the 
veteran complained of stiffness in his neck when he stood.  
Physical therapy and further work-up for the neck were 
recommended.  

In February 2007, the veteran described a sharp, knife-like 
pain to his neck.  This pain was worse when standing.  He 
stated the pain had become worse since he took a job as a 
hair-dresser, as he would stand for 8 hours with his arms 
raised.  He also reported numbness in both arms and 
occasional disequilibrium.  Cervical radiculopathy was ruled 
out in an April 2007 EMG.  

The veteran was afforded a second VA compensation examination 
in August 2007.  He complained of radiating pain, stiffness 
and weakness of the cervical spine.  He also reported 12 
incapacitating episodes requiring physician-ordered bed rest 
for two days during the past year.  Forward flexion of the 
cervical spine was 45 degrees, extension was 30 degrees, left 
and right lateral flexion was 35 degrees, and left and right 
rotation was 70 degrees.  There was pain at all endpoints of 
range of motion, which was repeated 3 times with no decrease 
in range.  There was tenderness to palpation with significant 
muscle spasm at C3 through C5.  No additional losses of range 
of motion were recommended for the cervical spine due to 
painful motion, weakness, impaired endurance, incoordination, 
instability or flares.  Neurological examination was normal 
except for the veteran's complaints of decreased sensation 
and pins and needles feeling in the C4 and C5 region on the 
left.  An MRI taken in March 2007 was included in the VA 
examination report and showed mild disc height loss and an 
anterior bulge at C3-C4, and a central posterior bulge that 
compressed the thecal sac at C4-C5 with no foraminal 
compromise.  The examiner assessed status-post trauma to the 
cervical spine in 2000, with the following residuals: 
cervical degenerative disc disease at C3 and C4, 
osteophytosis at C3 and C4, mild radicular neuralgia at left 
C3 and C4 distribution on physical examination only, chronic 
strain of the cervical spine, and associated chronic spasm of 
the left trapezius muscle.  

Treatment notes from a chiropractor, Dr. M. L. H., are 
included in the claims file.  In an August 2007 letter, Dr. 
M. L. H. stated that although the veteran received relief 
with treatment, he continued to have ongoing symptoms, 
primarily in the mid-thoracic and cervical-trapezius area, 
with radicular neuralgia to the upper extremities.  

A January 2008 VA outpatient note indicates the veteran 
continued to manage his pain with narcotics, and indeed, 
oxycontin had helped relieve his pain significantly.  

At the April 2008 hearing before this Board, the veteran 
testified that he took 8 Percocets daily to tolerate his 
pain.  He described his pain level without medication as 10 
out of 10, although he seemed to be referring to his 
migraines rather than his cervical pain.  Additionally, he 
stated it was painful to move his neck to the left, right, up 
or down, and that spinal fluid sometimes leaked from his 
nose.  The veteran bought a special chair to sleep in because 
otherwise he would wake up because of neck pain, experience 
spinal fluid leaks, or wake up dizzy.  

Based on the foregoing, the Board finds that the evidence 
fails to support a rating in excess of 10 percent for a 
cervical spine disability.  

The range of motion tests from June 2005 and August 2007, 
described above, do not meet the criteria for the next higher 
rating category of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine for Diagnostic 
Codes 5235 to 5243.  Both range of motion tests showed 
forward flexion at 45 degrees and combined range of motion 
greater than 170 degrees.  The Board notes the limitation of 
cervical motion reported by Dr. H. in September 2006.  
Cervical flexion was reported on that occasion to be 30 
degrees which minimally warrants a next higher evaluation.  
However, overall, the preponderance of the evidence shows 
that flexion has been significantly greater that 30 degrees 
and the evidence does not more nearly reflect the criteria 
for the 20 percent evaluation; therefore, the 10 percent 
rating is the appropriate evaluation.  38 C.F.R. § 4.7.

Next, the Board has considered whether a rating in excess of 
10 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes.  As previously mentioned, Diagnostic 
Code 5243 deals with Intervertebral Disc Syndrome, which can 
include degenerative disc disease.  However, in order to meet 
the criteria for a compensable rating under this diagnostic 
code, the veteran must show that a physician ordered bed rest 
to treat the disorder.  In this case, during the August 2007 
VA examination, the veteran reported 12 incapacitating 
episodes requiring physician-ordered bed rest, lasting 2 days 
each, within the last year.  However, there are no 
physician's orders or other evidence in the claims file that 
the veteran's doctors did, indeed, prescribe bed rest.  
Therefore, the veteran does not meet the criteria for a 
higher rating under Diagnostic Code 5243.  

The Board must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination or 
fatigability such that the veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

The veteran in this case reported that he had to take pain 
medication daily in order to tolerate his cervical neck pain.  
However, while there was some objectively demonstrated pain 
on motion during the August 2007 VA examination, the overall 
evidence fails to show that such pain resulted in additional 
functional limitation such as to enable a finding that the 
veteran's disability picture most nearly approximates the 
next-higher 20 percent evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.   
  
The Board has also considered whether any alternate 
Diagnostic Codes might serve as a basis for an increased 
rating.  In this regard, the RO rated the veteran's cervical 
spine disability under Diagnostic Code 5010, which addresses 
arthritis due to trauma.  This code is, in fact, applicable.  
As discussed previously, the regulation dictates that 
traumatic arthritis is to be evaluated as degenerative 
arthritis, which is addressed by Diagnostic Code 5003.  In 
this case, the maximum evaluation possible under Diagnostic 
Code 5003 is 10 percent, as only one major joint or group of 
minor joints is involved in this claim.  There are no other 
applicable Diagnostic Codes available for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
notes that the veteran has already been awarded service 
connection for left upper extremity (non-dominant) radicular 
neuralgia related to his cervical spine disability, rated 20 
percent disabling under Diagnostic Code 8517, effective 
September 9, 2006 in a December 2007 rating decision.  The 
August 2007 VA examination showed neuralgia on the left side, 
but not on the right.  This rating contemplates severe 
incomplete paralysis of the musculocutaneous nerve.  There is 
no evidence of any other radiculopathies, neurological 
deficits or neuralgias related to the veteran's cervical 
spine disability.  Thus, an additional separate rating is not 
applicable here.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's cervical spine 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, while the veteran reports that he has missed work 
due to his neck pain, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, remand 
for referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.  
  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD), is denied.  

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the cervical spine, characterized as cervical 
spine strain with degenerative joint disease, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


